Sognier, Judge.
A jet airplane crashed shortly after takeoff from the DeKalb-Peachtree Airport. The alleged cause of the crash was the ingestation of birds into its engines. This action was brought by the widow of the pilot against DeKalb County and others for his wrongful death.
Similar actions arising out of the same crash were brought to recover for other deaths and personal injuries against DeKalb County and others in the federal courts. The history and facts of those actions is set forth in Miree v. United States, 242 Ga. 126 (249 SE2d 573) (1978) and Miree v. United States, 538 F2d 643 (5th Cir. 1976).
*732Decided March 3, 1981
Robert W. Patrick, E. A. Simpson, Gary M. Cooper, for appellant.
James S. Strawinsky, Meade Burns, George P. Dillard, for appellees.
In reply to three certified questions propounded to the Supreme Court of Georgia by the United States Court of Appeals for the Fifth Circuit, the Georgia Supreme Court in Miree v. United States, supra, answered the questions certified and upheld the immunity of DeKalb County from such suits. The United States Fifth Circuit Court of Appeals, relying on the answers to the certified question, ruled against the plaintiffs in those actions. Miree v. United States, supra.
The case sub judice was dismissed by the lower court on motion. Based on our Supreme Court’s decision in Miree v. United States, supra, we find no error. We are aware that Miree is an advisory opinion and not necessarily binding authority on this court. Miree v. United States, supra at 132. Nevertheless, we find Justice Bowles’ reasoning in Miree compelling and adopt it as the rule here.

Judgment affirmed.


Birdsong, J., concurs. Shulman, P. J., concurs in the judgment only.